Citation Nr: 0704970	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  97-21 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought.   

The Board remanded these matters to the RO to afford due 
process and for other development in April 2000, September 
2001 and October 2003.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  A chronic skin disorder is not shown to have been 
incurred during active service and a current skin condition, 
manifested by keratosis pilaris, possibly related to atopic 
diathesis, dry skin, folliculitis and a mild case of 
seborrheic dermatitis, is not etiologically related to 
service and/or herbicide exposure.

3.  Peripheral neuropathy is aggravated by service connected 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  A skin condition, manifested by keratosis pilaris, 
possibly related to atopic diathesis, dry skin folliculitis 
and a mild caser of seborrheic dermatitis, was not incurred 
during active duty service; nor is it secondary to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1112, 1116, 1137, 5103(A), 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).

2.  Peripheral neuropathy is proximately due to or the result 
of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The record reflects that on several 
occasions, the veteran was provided with information 
regarding VCAA, including in January and September 2002, and 
in January 2004.  In correspondence received from the veteran 
in April 2006, he acknowledged receipt of VCAA information 
and indicated that he had nothing further to submit.

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claims.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The veteran was provided with such notice in October 
2006.  

Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

Skin Disorder

The veteran is seeking entitlement to service connection for 
a skin disability that he avers developed as a result of 
exposure to herbicides during his service in Vietnam.

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era. 38 
C.F.R. § 3.307(a)(6)(iii).  These regulations also stipulate 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.

Chloracne or other acneform disease consistent with 
chloracne, associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a).

Service medical records are silent as to complaints, 
findings, treatment or diagnoses relating to any skin 
disorder.  

On VA dermatology examination in December 1996, the examiner 
diagnosed seborrheic dermatitis of the scalp.  While the 
examiner noted a rash on the trunk and forefeet, he 
recommended a more extensive examination to determine the 
diagnosis  of the trunkal rash.  That examination was 
performed in September 1997, and the diagnosis was seborrheic 
dermatitis.

After a comprehensive review of the record, the Board is of 
the opinion that the medical history of this claimed 
disability is fairly summarized by the VA medical opinion 
memorandum dated in March 2003.  At that examination, the 
veteran reported that a blister condition on the head, arms 
back and legs began in the 1980's (more than 10 years after 
service).  He reported that he had never received any 
previous treatment or evaluation for the condition.  On 
physical examination, he had hair follicle with corresponding 
papules along with some flaking in the eyebrows and 
nasolabial folds.  Diagnosis was keratosis pilaris, possibly 
related to atopic diathesis, dry skin folliculitis and a mild 
caser of seborrheic dermatitis.  The examiner specifically 
commented that none of the disorders are in any way related 
to Agent Orange and developed after service.  The examiner 
also noted the absence of pertinent treatment in service.

With respect to the claim for service connection as a 
residual of exposure to Agent Orange, the Board notes that 
disorders which have been positively associated with Agent 
Orange do not include the veteran's skin disability.  38 
C.F.R. §§ 3.307, 3.309.  Further, the veteran has presented 
no competent medical evidence causally linking his skin 
disorders to Agent Orange or otherwise to service.  Combee v. 
Brown, 34 F. 3d 1039 (Fed Cir. 1994).

The Board notes the veteran's belief in a causal connection 
between his skin disability and his exposure to herbicides 
during his honorable service in Vietnam. As the veteran is 
not a medical expert, he is not competent to offer an opinion 
regarding medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In short, there is simply no medical evidence of record 
supporting a causal connection between the veteran's exposure 
to herbicides during service and his skin disability that 
manifested itself essentially more than a decade following 
service.  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint after service can be considered as a factor in 
determining a service connection claim).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim on the basis of exposure to herbicides or 
on any other theory of eligibility.

Peripheral Neuropathy

The Board observes that in the June 2006 Supplemental 
Statement of the Case (SSOC) the RO appears to have 
considered entitlement to service connection for peripheral 
neuropathy primarily on the basis of aggravation by service 
connected diabetes, yet continued to deny the claim based on 
a showing that the peripheral neuropathy was not the result 
of inservice exposure to herbicides.  However, when 
determining service connection, all theories of entitlement 
must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).  

After a comprehensive review of the record, the Board is of 
the opinion that the medical history of this claimed 
disability is fairly summarized by the VA medical opinion 
memorandum dated in April 2003.  The examiner noted the onset 
of tingling of the toes years ago that subsequently spread to 
then his lower extremities up to his knees and also to both 
upper extremities as well as the fingers of both hands.  An 
EMG nerve conduction study demonstrated evidence of 
neuropathy.  Some years after onset of neuropathy, he was 
also diagnosed with diabetes mellitus (diagnosed 
approximately 3 years prior to the April 2003 examination).  
The impression was 15 year history of progressive neuropathic 
complaints.  The examiner also noted that the neurologic 
complaints preceded his diagnosis of diabetes and that 
although diabetes is a common cause of neuropathy "it was as 
least as likely as not that the peripheral neuropathy is not 
secondary to Diabetes [because those symptoms preceded the 
diagnosis], and the initial cause of the neuropathy is 
unclear." 

Thereafter, the RO sought an additional medical opinion to 
determine whether service connection for peripheral 
neuropathy was warranted on the basis that the condition was 
aggravated by diabetes.  A February 2004 opinion was obtained 
along with a November 2005 supplemental opinion.  

The February 2004 opinion provided that the underlying 
peripheral neuropathy symptoms "have been significantly 
aggravated by the [veteran's] Service Connected Diabetes 
Mellitus. . . . The exam is consistent with his reported 
history."  The examiner also provided a supplemental opinion 
to the effect that the veteran has experienced a doubling 
(greater than 50 percent) of the lower leg peripheral 
neuropathy in the last few years.  He has also acquired 
distal upper extremity neuropathy, most likely secondary to 
diabetes.  Finally, the examiner commented that neuropathy 
symptoms could precede the diabetes diagnosis by years.  

The claim continued to be denied in the June 2006 SSOC on the 
basis that the examiner's opinion was unsupported by 
rationale and based on the veteran's reported history.  
However, the Board notes that the examiner indicated that he 
reviewed the claims file and specifically commented that 
reported history was consistent with medical findings.  Thus, 
the veteran's reported history does not provide a basis to 
reject the opinion since it is otherwise consistent with the 
record.  As to the adequacy of the examiner's rationale, even 
if the VA physician's rationale was inadequate, the remedy 
would have been to obtain further clarification or another 
opinion.  Health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).  VA must provide a medical 
basis other than its own unsubstantiated conclusions to 
support its ultimate decision.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

The Board is of the opinion that the evidence supports the 
award of service connection.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  
See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

The February 2004 and November 2005 medical opinions clearly 
support service connection, both on the theory of aggravation 
as well as on the more favorable theory of secondary service 
connection.  The examiner unambiguously indicated that the 
veteran's peripheral neuropathy was aggravated by his service 
connected diabetes.  In consideration of the foregoing, 
entitlement to service connection for peripheral neuropathy 
is granted. 


ORDER

Service connection for a skin disorder is denied.  

Service connection for peripheral neuropathy is granted.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


